 KELLER INDUSTRIES365Keller Industries,Inc.andUnited Electrical,Radio,Machine Workers of America.Case 20-CA-4792February 10, 1969DECISION AND ORDERBY CHAIRMANMCCULLOCHAND MEMBERSFANNING AND ZAGORIAOn October 7, 1968, Trial Examiner StanleyGilbert issued his Decision in the above-entitledproceeding,findingthattheRespondenthadengaged in certain unfair labor practices andrecommending that it cease and desist therefromand take certain affirmative action, as set forth inthe attached Trial Examiner's Decision. He alsofound that the Respondent had not engaged in otherunfair labor practices alleged in the complaint, andrecommended that such allegations be dismissed.Thereafter, both the Respondent and the GeneralCounsel filed exceptions to the Trial Examiner'sDecision, with supporting briefs.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connectionwiththiscasetoathree-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and briefs, andthe entire record in this case, and hereby adopts thefindings,' conclusions, and recommendations of theTrial Examiner.2ORDERPursuant to Section 10(c) of the National LaborRelationsAct,asamended, the National LaborRelationsBoardadoptsasitsOrdertheRecommended Order of the Trial Examiner, andhereby orders that Keller Industries, Inc.,Merced,California,itsofficers,agents,successors,andassigns, shall take the action set forth in the TrialExaminer's Recommended Order.'As we adopt the Trial Examiner's finding that Kepics was a supervisorwithin the meaning of the Act at the time of his discharge, we deem itunnecessary to pass upon whether the discharge would have been violativeof Section 8(a)(3) and(1)of the Act had he been found not to be asupervisor at that timeThe Respondent's request for oral argument is hereby denied, as therecord and briefs adequately present the positions of the partiesDecember 13, 1967, as amended on December 21, 1967,and February 6, 1968, a complaint herein was issued onFebruary 13, 1968. The complaint alleges that KellerIndustries, Inc., hereinafter referred to as the Respondentor the Company, violated Section 8(a)(1) and (3) of theAct. Respondent, by its answer, denies that it committedthe unfair labor practices alleged.Pursuant to due notice a hearing was held in Merced,California,on July 1 and 2, 1968, before the dulydesignated Trial Examiner. At said hearing the GeneralCounsel and the Respondent were represented by counsel;no appearance was entered on behalf of UE. Briefs weresubmitted by the General Counsel and the Respondentwithin the time designated therefor.Based upon my observation of the witnesses and uponthe entire record,' I make the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTRespondent,aFlorida corporation with a place ofbusiness located inMerced,California,isengaged in themanufacture of aluminum household ladders and otheraluminum household products.During the year precedingthe issuance of the complaint,Respondent,in the courseand conduct of its business operations,purchased andreceived at itsMerced plant supplies valued in excess of$50,000 directly from outside the State of California.Respondent is, and at all times material has been, anemployer engaged in commerce and in operationsaffecting commerce within the meaning of Section 2(6)and (7) of the Act.IL THE LABOR ORGANIZATION INVOLVEDAs is conceded by Respondent, UE is, andat all timesmaterial hereinhas been,a labor organizationwithin themeaning ofSection 2(5) of the Act.III.THE UNFAIR LABOR PRACTICESBackground InformationRespondent's plant in Merced consists of three separatebuildings inwhich are employed approximately 200persons.During the entire period material herein andextendinguntilJune1968,Respondenthadacollective-bargainingagreementwiththeUnitedBrotherhood of Carpenters and Joiners of America, LocalUnionNo. 1496, AFL-CIO, herein referred to asMillmen'sUnion,with respect to its production andmaintenanceemployees.Itappears that there wasdissatisfaction with theMillmen's Union among some ofthemembers of the aforesaid unit and, in particular,among some of the members of the unit employed in thetooland die department. During most of the periodmaterial herein, there were four persons employed in thetool and die department.2 As a result of discussions amongvarious workers of their dissatisfaction with theMillmen'sUnion, Michael Kepics, one of those employed in the toolTRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASESTANLEY GILBERT, Trial Examiner: Based upon achargefiledbyUnitedElectrical,Radio,MachineWorkers of America, hereinafter referred to as UE, on'General Counsel has filed a motion to correct the transcript of thehearing.Said motion was unopposed except with respect to three items towhich the Respondent filed opposition From a study of the record and thecontext in which the three items appear, it is concluded that saidcorrections are appropriate,and therefore the motion is granted withrespect to all items'It appears that on December 11, 1967, a fifth person was added to said174 NLRB No. 58 366DECISIONS OF NATIONAL LABOR RELATIONS BOARDand die department, arranged a meeting with WilliamFreitas, a representative of the UE, which meeting tookplace on December 12, 1967. Seven or eight personsemployed by Respondent attended this meeting includingKepics and Michael Wytiaz. At this meeting both KepicsandWytiaz signed cards authorizing the UE to representthem for the purposes of collective bargaining as well ascards authorizing them to organize on behalf of the UE.On December 13, 1967, Wytiaz was discharged, and onDecember 14, 1967, Kepics was discharged.All of the foregoing findings of fact are based uponuncontradicted testimony which is credited.The IssuesFollowingare the issues to be resolved in thisproceeding:1.With respect to the discharge of Wytiaz, whether itwas unlawfully motivated.2.With respect to the discharge of Kepics, (a) whetheror not Kepics was, at the time of his discharge, asupervisor within the meaning of the Act, and (b) if hewere not a supervisor but rather an employee, whether hisdischarge was unlawfully motivated.3.Whether Respondent, through Lenwood Rosignol, anadmitted supervisor, engaged in conduct constitutingindependent violations of Section 8(a)(1) of the Act.A. The Discharge of WytiazInAugust of 1967, Wytiaz was hired to work in thetool and die department by Kepics, who at the time wasplant superintendent.3 It appears that the two were friendsof many years standing. As indicated above, Wytiaz wasdischarged on December 13, 1967.4 On the morning ofDecember 13, in the period between 6:40 and 6:50 a.m.,Wytiaz passed out authorization cards for the UE toemployees in the lunchroom, explaining the purpose of thecards. According to Wytiaz' credited testimony, he passedout about 20 cards and received about 15 of them withsignatures affixed.According to credited testimony ofbothWytiaz and Rosignol, while Wytiaz was doing this,Rosignol, who had observed his activity in the lunchroom,asked him what he was doing. Wytiaz told Rosignol thathe was passing out cards for the UE.Work started at 7 a.m., and, according to the testimonyofWytiaz, about 7:15 a.m., James B. Polk, Respondent'sgeneralmanager, came into the tool and die department.Wytiaz testified as to what occurred as follows:And Mike Kepics was helping me on the die and as Ilooked up Jim Polk was walking in, you know, straighttome. And he said to me, "I understand you arepushing for a new union." And I told him, "Yes, Iwas," and he told me to close my box and get out. So Iasked him if he knew that I was protected by law to tryand organize a new union, and he just repeated himselfsaying, "Close your box, you are fired."So I closed up my box, and I was gathering up mytools, I should say, and he asked Mike Kepics if thetools in my tool box were mine, and Mike looked andsaid, "Yes, they were," so then Mr. Polk then told medepartment it does not appear that any of the parties attach anysignificanceto this fact'Kepics' title at that time is also referred to in the record as "productionmanager."'It is noted thatWytiaz testified that he returned to work for theRespondent on June17, 1968to bring my tool box and follow him into the office.Kepics' testimony corroborates the above testimony ofWytiaz.Polk testified as to his discharge of Wytiaz. Accordingto his testimony, when he arrived at the plant on themorning of December 13, he went straight to the tool anddie department at "approximately five after 7.00." Hefurther testified that he toldWytiaz to close his toolboxand come with him to his office and that, during the timehe talked with Wytiaz, Kepics was at the other side of thetoolroom and unable to overhear his conversation withWytiaz.He also testified that he told Kepics to checkWytiaz' toolbox after he had finished his conversationwithWytiaz In addition, he testified that he did not learnfrom Rosignol that Wytiaz had been passing out unioncards in the lunchroom until about an hour after he haddischargedWytiaz.Douglas Livingston, who worked in the tool and diedepartment and who was appointed foreman after Kepicswas discharged the following day (December 14), testifiedthat he saw Rosignol confront Wytiaz in the lunchroomand overheard their conversation (in which Rosignol askedWytiaz what he was doing and Wytiaz replied that he waspassing out union cards). Livingston further testified thatimmediatelyafterRosignol left the lunchroom heobservedRosignolwalking into the building whichcontained several offices including that of Polk and thathe did not come out of the office area until 4 or 5 minuteslater.On the other hand, Rosignol testified that after hisconversationwithWytiaz in the lunchroom he wentdirectly to his own department which is in an area of theplant other than where the said offices are located, andthat it was not until some time later that he informedPolk of Wytiaz' activity in the lunchroom. He denied thathe talked to Polk right after talking to Wytiaz. However,he was asked to read a portion of his pretrial statementand the following appears in the record:Q. Do you recall now what time of day you spoke toMr. Polk?A. In the neighborhood of 8:00 o'clock in themorning.Q. Did you make this statement in your affidavit, "Idon't recall what time this was"?MR. THOMPSON: Mr. Examiner, I object to that.TRIALEXAMINER:Youmay read the entireparagraph into the record.Read the entire paragraph into the record.MR. ORENSTEIN: "Within this hour I felt it was myduty to tell Mr. Polk and told him that Wytiaz wassoliciting for another union.We were alone in hisoffice I recall only that Polk nodded his head. I don'trecall whether he was angry or not. I don't recall whattime this was."Livingston corroborated the testimony of Wytiaz andKepics that Kepics was close enough to Wytiaz tooverhear the conversation between Polk and Wytiaz, thatKepics was within 6 or 7 feet from Wytiaz at the timePolk talked to Wytiaz.Polk and Rosignol were not convincing witnesses withrespect to the incident of Wytiaz' discharge. Polk testifiedthat he had evaluated the production of the tool and diedepartment over the weekend and decided to dischargeWytiaz, apparently in explanation of why he fired Wytiazas soon as he entered the plant without first going to hisoffice.However, when it was pointed out to him thatDecember 13, the day of discharge, was a Wednesday, hechanged his testimony to state that he made the KELLER INDUSTRIESevaluation on Tuesday Rosignol appeared to be far froma candid witness. For example, when he was shown hispretrial statement he, at first, denied that the initialsappearing in various portions of the statement were hisand then later admitted that they were his initials. Also,he changed his testimony with respect to another incident(which is discussed hereinbelow), when he was shown arelevant portion of his pretrial statement. It is noted thataccording to Rosignol's statement with respect to hisreport to Polk of Wytiaz' activity in the lunchroom, Polkdid no more than nod his head when he received theinformation. It would appear that, if the report had beenmade to himafterhe had discharged Wytiaz, rather thanmerely nodding his head, Polk would more likely haveindicated that he had already fired Wytiaz. The fact thathe did not so inform Rosignol tends to support theinference that the report was made to him before hedischargedWytiaz.Basedupon the above considerations and uponobservation of Rosignol and Polk upon the witness stand,the Trial Examiner is of the opinion that their testimonycannot be credited and that the above testimony ofWytiaz, Kepics and Livingston should be credited.Polk testified as to the reasons for the discharge,dissatisfaction withWytiaz' attitude and the quality of hiswork, basing his dissatisfaction, in the main, on twoincidents. It appears from the record that the incidents didoccur,but that they occurred sufficiently prior to thedischarge to eliminate them as having precipitated it.'It is inferred from the credited testimony that about 7a.m., Rosignol went to Polk's office and informed him ofWytiaz' activity in the lunchroom (that of passing outunion cards), that immediately thereafter Polk went to thetool and die department and accused Wytiaz ofengagingin such activity, and that Wytiaz' said activity precipitatedhisdischarge.Therefore, it is concluded thatWytiaz'discharge was discriminatorily motivated in violation ofSection 8(a)(3) and (1) of the Act.This conclusion is further supported by the creditedtestimony of Martha Thomas, an employee, with respectto a conversation she had with Rosignol approximately 2or 3 hours after Wytiaz was discharged. Her testimony oftheir conversation is as follows:A.He [Rosignol] asked me if I knew that LittleMike [Wytiaz] had been fired, and I said, "LittleMike?" I had never heard him called that before. Andhe said, "Yes, Buddy."And I said, "No." And I asked him why, and hesaid, "For stirring up union trouble."He said that they had nipped it in the bud or so theythought.Rosignol,atfirst,categoricallydeniedherabovetestimony. However, he was shown his pretrial statementwhich contained the following:Idon't recall ever telling Martha Thomas that MichaelWytiaz had been fired for stirring up union trouble.and was asked if it refreshed his memory. His testimonyat that point continues as follows:A. A little bit.Q.Now, it will be your testimony that you don'trecallwhether you told Mrs. Thomas that or that youjust didn't tell her that?A. I don't recall.'Wytiaz placed the time of the last of the two incidents approximately amonth before his discharge and Polk about a week prior thereto367TRIAL EXAMINER: Let me understand. This is acommon problem that occurs in hearings.Is it that you recall that you did not tell her that oris it that you don't recall whether or not you did tellher that? Do you understand the difference?THE WITNESS: Yes, I understand the difference.TRIAL EXAMINER: Now, which one is it?THE WITNESS: It is that I don't recall whether I didtell her or did not tell her.TRIAL EXAMINER: You may have told her?THE WITNESS: It is possible.As above indicated Rosignol did not appear to be aconvincing witness' in contrast to Thomas. Furthermore,Rosignol admitted the possibility that Thomas' testimonywas correct. Consequently, the testimony of Thomas thatRosignol made such a statement to her is credited. It isinferred thatRosignol was privy to Polk's decision toterminateWytiaz, since he was instrumentalin initiatingit.Therefore, it appears appropriate to conclude that hewas aware of the motive for the discharge and that hisstatement to Thomas is of probative value as to saidmotive. It is also concluded that said statement was animplied threat of dischargefor engaginginactivity onbehalf of UE in violation of Section 8(a)(1) of the Act.'C. The Discharge of KepicsMichael Kepics was employed by Respondent in Mayof 1967 at the rate of $3.75 per hour,' in the tool and diedepartment.About 6 weeks after he started hisemployment he was promoted to plant superintendent at asalary of $260 per week. The record does not revealwhether he was or was not foreman of the tool and diedepartment before he became plant superintendent. Forapproximately 2 to 2 1/2 months, he served as plantsuperintendent and then, at his request, he stepped downfrom the position of plant superintendent to that offoreman of the tool and die department. He was asked byHeaston, Polk's predecessor as general manager, whetherhe would be satisfied with the rate of pay of $4.50 perhour to which he replied in the affirmative. It appears thatKepics' rate of pay of $4.50 per hour was "greater thanmany of the other foremen,"' and that it was $1.50 higherthan the next highest hourly rate of pay of the other menin the tool and die department. All of the foregoing isbased on the uncontradicted and credited testimony ofKepics.On November 1, 1967, Polk, who had been in charge ofthe extrusion department, became general manager. Itappears to be the position of the General Counsel thatabout a week after Polk became general manager he hada conversation with Kepics during which he demotedKepics from his job as foreman and converted his statusto that of an employee within the meaning of the Act. Ondirect examination, Kepics testified with respect to saidconversation as follows:'Based upon the previous analysis of his credibility and the change in histestimony after being confronted with his statement.'Although thisconduct was not specifically alleged in the complaint andwas not referred to in General Counsel's brief as an independent violationof the Act,nevertheless,itwas fully litigated and is closely related to theallegations in paragraph VI of the complaint.Itappears that 60 days after his employment he would have beenentitled to an automatic raise to $4.25 per hour.'According to Kepics'testimony,therewere"between 10 and 13"foremen among the 200 employees of Respondent. 368DECISIONS OF NATIONAL LABOR RELATIONS BOARDA.Well, he said that he was paying me a lot ofmoney and that he expected me to work in there andkeep the dies in good serviceable condition.Q. Did he say anything else that you recall?A. I can't recollect anything.Kepics further testified that thereafter he spent all of histime doingphysicalwork.On cross-examination, heamplified his testimony as to his aforesaid conversationwith Polk, as follows.A All he said was that he was paying me goodmoney and that I was to work on the dies and not loafaround.A. He asked me to work together with him.Q. Now, isn't it, true that at no time did he ever tellyou that you weren't tool and die room foreman?A. I don't believe so.Q.Heaston had put you in there as tool and dieforeman, is that correct?A. Yes, sir.Q. And Polk never told you that you weren't tooland die foreman; is that correct?A. Yes, sir.The General Counsel elicited testimony purporting toshow that in the period after the aforesaid conversationbetween Polk and Kepics, Kepics did not exercise orpossess any of the responsibility or authority attributed tosupervisors within the meaning of the Act. However, thereis testimony to the contrary. Kepics was questioned as towhether, during the period of 4 or 5 weeks prior to histerminationand after the aforesaid conversation withPolk, he had granted time off to employees to which heresponded that he had not. However, when he was askedwhat procedure was followed when they requested timeoff, he testified as follows:A. They would come over and tell me that they weregoing to leave and for what reason and I would relaythemessage when I was confronted as to why theperson left.Q. But they would come to you and tell you about itfirst?A. Yes, sir.Itwould appear from his answer that he did grant timeoff without consulting anyone else in management andinformed management of his action only when asked whyan employee was absent.It is clearfrom the testimony of both Kepics and Polkthat Polk continued to hold Kepics responsible for theproduction in the tool and die department. On twooccasions,Polk complained to Kepics about Wytiaz'attitude and production and Kepics, in turn, spoke toWytiaz about Polk's complaints. Kepics testified about anoccasionapproximately 3 weeks before his terminationwhen Polk "called him on the carpet" because a die hadnot been repaired over the weekend according to hisinstructions to Kepics. Kepics explained to Polk that hehad "told,"'" Livingston to repair the die and had no wayof knowing that Livingston had failed to do so. Kepicsfurther testified that, even though he informed Polk thathe hadreliedupon Livingston to do the work, Polk heldhim responsible and terminated him at that time.However, it appears that after a long discussion withKepics Polk reconsidered his action and reversed hisdecision to discharge him.1'Although he first testified that he had "asked"Livingston to work, hePolk testified without contradiction and his-testimony iscredited that he had several conversations with Kepicsabout the excessive amount of overtime in his departmentand told him to "lay someone off or cut down on theexcessive amount of overtime that was being spent in hisdepartment." Polk further testified without contradiction,and his testimony is credited, that Kepics replied that "hedidn't think he could lay anybody off at that time," so he(Polk) dropped the subject of layoff. Thus, it is clear thatPolk continued to consider and treat Kepics as a foremanuntil the date of his termination.Even if it were assumed that Kepics did not exerciseany of his authority as a foreman during the 4 or 5 weeksbefore his discharge, that mere fact would not prove thatKepics no longer had any such authority It is clear fromthe testimony of Kepics that Kepics was never informedthat he was divested of any of the authority of a foremanor that he was no longer foreman The fact that he wasrequired to spend all or most of his time doing physicalwork does not, without more, permit the conclusion thatKepics was demoted from his position as foreman. It isnoted that his rate of pay remained at $4,50 an hour untilhis termination. It is also noted that immediately afterKepicswas discharged, Livingston was designated asforeman and was given an increase in pay from $2.37 perhour to $3 per hour, an amount considerably less thanKepics' rate of pay had been.Itappears reasonable to infer from the record thatRespondent'sforemenweresupervisorswithinthemeaning of the Act. It is concluded from the foregoinganalysis of the record that at the time of his discharge,December 14, 1967, Kepics still enjoyed the status offoreman and, therefore, was at said time a supervisorwithin the meaning of the Act." Consequently, even ifKepics'discharge had been motivated by the fact orsuspicion that he was active on behalf of UE, hisdischarge could not be found to be unlawful, since it iswell established that such activity ' on the part of asupervisor is not protected under the Act.It having been found that Kepics was a supervisor, theissue of whether or not he was discharged for engaging inactivity on behalf of UE need not be resolved. Even if itwereassumed thatKepicswas not a supervisor,nevertheless, it is noted that the record would not supporta finding that the General Counsel has established by apreponderance of the evidence that his discharge wasmotivated by his activity on behalf of the UE. True, thereissufficientevidence in the record to raise such asuspicion:thatKepics arranged for the meeting ofemployees with a representative of the UE and attendedthemeeting, that he did engage in discussions withemployees with regard to the advantages of having UErepresent them; that the discharge occurred just 2 daysafter the meeting with the UE representatives; and thatemployee May Lou Paz credibly testified that Rosignolhad told her Kepics was discharged because he had beencaught signing up people for the UE in the ladderdepartment. Paz, who` was no longer -an employee ofRespondent at the time of the hearing,' 2 testified thatadmitted that he had stated to the Labor Board agent that he had "told"Livingston to repair the die over the weekend.This is a further indicationthat he continued as foreman"It is noted that in its brief Respondent points out that although therewas a union security clause in the Millmen's Union contract with theCompany, Kepics did not become a member of said union However, theTrial Examiner does not rely upon this fact as an affirmative reason forarriving at the conclusion that Kepics was a supervisor."She testified that she voluntarily terminated her employment in Aprilof 1968. KELLER INDUSTRIESRosignol had made said statement to her when she askedhim, about a week after Kepics' discharge, what hadhappened to Kepics. She further testified that, at thattime,Rosignol warned her not to get involved with theUE or she would be discharged for doing so. AlthoughRosignol denied this testimony as well as her testimonythat sometime in January 1968 he again warned her not toget involved with the UE, Rosignol's denials are notcredited since, for the reasons indicated hereinabove,Rosignol was not a convincing witness. On the other hand,Paz impressed the Trial Examiner as a witness who wastestifying to the best of her recollection.It does not appear that there is sufficient support in therecord for a finding that Respondent had any knowledgeof Kepics' aforementioned activities on behalf of UE oreven that Respondent suspected him of engaging in suchactivities.The credited testimony of Paz as to thestatement made to her by Rosignol as to the reason forKepics' discharge has not been overlooked and has beenconsidered.However,Rosignolwas only a minorsupervisor, having eight men in his department, and thereisno showing that he was privy to the decision toterminateKepics.13There is nothing in the record tosupportRosignol's statement that Kepics was caughtsigning up people for the UE in the ladder department, oreven to support a finding that Kepics had engaged in suchactivity. It appears that Rosignol followed the practice inmoving around the plant of stopping to chat withemployees. It could very well have been that Rosignolstopped to chat with Paz and merely passed on to her arumor that he had heard or that he himself had concocted.This appears no less likely than an assumption that he hadbeen informed by Polk of his reason for dischargingKepics, since there is no evidence to support a finding thatthe statement was true.The record clearly discloses that Polk was verydissatisfied with the production and excessive overtime inthe tool and die department and held Kepics responsibleforthatdepartment'sdeficiencies.Furthermore,asindicated above, he had discharged Kepics just 3 weeksprior to December 14 because of his dissatisfaction withKepics.Although he reconsidered the discharge action atthat time, there is no showing that his dissatisfaction withKepics had diminished. This was ascribed as the reasonfor his termination and it cannot be found from the recordthat Polk's dissatisfaction with Kepics' performance was amere fabrication and thus a pretext for the discharge.Consequently, it is concluded that the General Counselhas failed to prove that Kepics' discharge was motivatedby his activity on behalf of the UE.The credited testimony of Paz hereinabove as to thewarnings given to her by Rosignol with regard to gettinginvolved with the UE constituted threats of reprisal for aprotectedactivityand consequently were violative ofSection 8(a)(1) of the ActAdditional Independent Violations of Section 8(a)(1)Paz testified that on the dayWytiazwas fired(December 13), Rosignol asked her if she hadsigned oneof the cards Wytiaz had been passing out and warned herthat if she signed a card she would be fired Rosignol alsodeniedthistestimony.For the reasons indicated"Unlike the situation with respect to the discharge of Wytiaz in which itwas found heremabove that he was privy to the discharge, having initiateditby reporting Wytiaz' protected activity to Polk369hereinabove, the Trial Examiner is of the opinion thatPaz' testimony should be credited. It is concluded that thisconduct of Rosignol constituted unlawful interrogation'and a threat of reprisal for engaging in protected activitiesin violation of Section 8(a)(1) of the Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe unfair labor practices of Respondent set forth insectionIIIabove,occurring in connection with itsoperations set forth in section I above, have a close,intimate and substantial relation to trade, traffic andcommerce among the several states and tend to lead tolabor disputes burdening and obstructing commerce andthe free flow thereof.V. THE REMEDYIthaving been found that the Respondent engaged invarious unfair labor practices, it will be recommended thatRespondent be ordered to cease and desist from suchconduct and take certain affirmative action designed toeffectuate the policies of the Act.Ithavingbeen found that Respondent dischargedMichael Wytiaz in violation of Section 8(a)(3) and (1) oftheAct, it will be recommended that Respondent beordered to make him whole for any loss of pay he mayhave suffered as a result of the discrimination against himby payment to him of a sum of money equal to that whichhe would have earned as wages from the date of dischargeto the date he was reinstated' S less his net earnings duringsuch period, in accordance with the formula prescribed inF.W.Woolworth Company,90 NLRB 289, together withintereston such sum, such interest to be computed inaccordance with the formula prescribed inIsisPlumbing& Heating Co.,138 NLRB 716.It having been found that General Counsel has failed toprove by a preponderance of the evidence that thedischarge ofMichael Kepics was violative of Section8(a)(3) and (I) of the Act, it will be recommended that theallegations of the complaint relating thereto be dismissed.Based upon the foregoing findings of fact and upon theentire record in the case, I make the following:CONCLUSIONS OF LAW1.Respondent is an employer engaged in commercewithin the meaning of Section 2(6) and(7) of the Act.2.The UE is alabor organization within the meaningof Section2(5) of the Act.3.Respondent discharged Michael Wytiaz for activitieson behalf ofthe UEin violation of Section 8(a)(3) and (1)of the Act.4.Respondent threatened,restrained,and coercedemployees in violation of Section8(a)(1) of the Act byunlawfully interrogating an employee as to whether shesigned an authorization card on behalf of theUE and bythreatening employeeswitheconomic reprisalshould theydesire tohave the UEact as their collective-bargaining"Although this is the only instance in the record of interrogation, it isnot considered isolated and of little significance in view of the context inwhich it occurred,i.e.,coupled with an unlawful threat and closely linkedto the unlawful discharge of Wytiaz."It appearsthatRespondentreemployedWytiaz on June 17, 1968.There is no showing or contention that said reemployment did notconstitute reinstatement to his former or substantially equivalent positionwithout prejudice to his seniority or other rights and privileges 370DECISIONS OF NATIONAL LABOR RELATIONS BOARDrepresentative.5.Michael Kepics was, at the time of his discharge, asupervisorwithin themeaning of the Act and hisdischarge was not violative of Section 8(a)(3) or(1) of'theAct.IT IS FURTHER RECOMMENDED that the allegations of thecomplaint with respect to the discharge of Michael Kepicsshould be and are hereby dismissed.RECOMMENDED ORDERPursuant to Section 10(c) of the National LaborRelationsAct,asamended, and upon the foregoingfindings of fact, and conclusions of law, and the entirerecord in this case, it is ordered that Keller Industries,Inc., its officers, agents, successors, and assigns, shall:1.Cease and desist from:(a)Interferingwith,restraining,and coercing itsemployees by unlawfully interrogating them with respecttotheiradherence to the United Electrical, Radio,MachineWorkers of America, or any other labororganization and threatening them with economic reprisalshould they desire to have said Union or any other labororganization represent them as their collective-bargainingrepresentative.(b)Discriminating in regard to the hire and tenure ofemployment or any term or condition of employment ofany employee for engaging in activities on behalf of saidUnion or any other labor organization.(c) In any other manner interfering with, restraining, orcoercing employees in the exercise of their right to engagein,or to refrain from engaging in, any or all of theactivities specified in Section 7 of the Act, except to theextent such rightmay be affected by an agreementrequiringmembership in a labor organization as acondition of employment, as authorized by Section 8(a)(3)of the Act, as modified by the Labor-ManagementReporting and Disclosure Act of 1959.2.Take the following affirmative action which isdesigned to effectuate the policies of the Act:(a)Make Michael Wytiaz whole for any loss he mayhave suffered by reason of his discharge in the mannerand to the extent set forth in the section entitled "TheRemedy."(b) Preserve and upon request make available to theBoard or its agents for examination and copying allpayroll records and reports and all other records necessaryor useful to determine the amount of backpay due underthe terms of this Recommended Order.(c) Post at its plant in Merced, California, copies of theattachednoticemarked "Appendix"" Copies of saidnotice, on forms provided by the Regional Director forRegion20,shall,afterbeingdulysignedby theRespondent's authorized representative, be posted by theRespondent immediately upon receipt thereof and remainposted for a period of 60 consecutive days from the dateof posting, in conspicuous places, including all placeswhere notices to employees are customarily posted.Reasonable steps shall be taken by the Respondent toinsure that said notices are not altered, defaced or coveredby any other material.(d)Notify the Regional Director for Region 20, inwriting, within 20 days from the date of this Order whatsteps have been taken to comply herewith.''"In the event that this Recommended Order be adopted by the Board,the words"a Decision and Order"shall be substituted for the words "theRecommended Order of a Trial Examiner"in the notice. In the furtherevent that the Board'sOrder be enforced by a decree of a United StatesCourt of Appeals, the words "a Decree of the United States Court ofAppeals Enforcing an Order" shall be substituted for the words "aDecision and Order ""In the event that this Recommended Order be adopted by the Board,this provision shall be modified to read."Notify said Regional Director, inwriting,within 10 days from the date of this Order, what steps theRespondent has taken to comply herewith "APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a TrialExaminer of the National Labor Relations Board and inorder to effectuate the policies of the National LaborRelationsAct,asamended,we hereby notify ouremployees that:WE WILL NOT unlawfully interrogate our employeesas to their adherence to the United Electrical, Radio,MachineWorkers of America, or any other labororganization.WE WILL NOT unlawfully threaten our employeeswith discharge or economic reprisal should they desireto have said Union or any other labor organizationrepresent them as their collective-bargaining agent.WE WILL NOT discharge any of our employees orotherwise discriminate in regard to their hire or tenureofemployment,orany terms or conditions ofemployment, because they have engaged in activities onbehalf of said Union or any other labor organization.WE WILL NOT in any other manner interfere with,restrain, or coerce employees in the exercise of theirright to engage in, or to refrain from engaging in, anyor all of the activities specified in Section 7 of the Act,except to the extent that such right may be affected byanagreement requiringmembership in a labororganizationasaconditionofemployment,asauthorized in Section 8(a)(3) of the Act, as modified bythe Labor-Management Reporting and Disclosure Actof 1959.WE WILL make Michael Wytiaz whole for any losshe may have suffered as a result of our discriminationagainst him.KELLER INDUSTRIES, INC.(Employer)DatedBy(Representative)(Title)This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any other material.If employees have any question concerning this noticeor compliance with its provisions, they may communicatedirectlywith the Board's Regional Office, 450 GoldenGateAvenue,Box 36047, San Francisco, California94102, Telephone 556-0335.